DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 10,  in the reply filed on 5/19/21 is acknowledged.

Claim Objections
Claims 9 – 10 are objected to because of the following informalities:  
Claim 9 recites “The laminate according…” but should be “The laminate film according…”.
Claim 10 recites “A laminate film according to claim 1” but should be “The laminate film according to claim 1”…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 – 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites a range for the value of x, wherein the equation comprising x is found in claim 1 and wherein the equation is a comparison between the loading values of the tie layer with the contact layer. However, claim 9 depend from claim 7 which recites that the tie layer consists of two layers. So it is unclear if the value of x in claim 9 refers to one tie layer and which one or to both tie layers and if both tie layers have the same x value.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ADAMS (US 2005/0037162).
Claims 1 - 3, 5, 6 and 9 - 10: ADAMS discloses (see entire document) a laminate film that provides good oxygen barrier properties ([0004]) [as claimed] comprising:
 providing a base layer, referred to as a functional barrier layer, comprising aluminum, polyamide or PET ([0019]) [also reading on the claimed resistant to water or oxygen, since they are the same layer as claim 10];
coextruded layers ([0028], [0044], [0045], figures), wherein the coextruded layers comprise one or more adhesive tie layers and contact layers, wherein the tie layer is selected from ethylene acrylic acid (EAA) [as per claims 5 and 6], and the contact layer is selected from cycloolefin copolymer (COC) [as per claim 1] ([0023], [0024], [0030], table in [0034]), claims 7, 10, 14) [as claimed].
	ADAMS is silent regarding the loading value of the tie layer and the equation that compares it with the load value of the contact layer. 
However, since ADAMS discloses the claimed laminate film and the claimed layers comprising COC and EAA, their loading values are inherently the same as claimed. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980). 
Alternatively, one of ordinary skill in the art would know to vary the process parameters such as the temperature in the extruder, the degree of dryness of the polymers upon extrusion, the thickness of the film, etc., wherein ADAMS discloses target coating weights for the various layers ([0037]) and discloses that constant loading levels are achieved even if one would add  fillers to a layer ([0043]), all of which may affect the loading, to achieve ADAMS’ stated objective of making a film comprising a base layer and coextruded tie and contact layers that provides for good packaging with good oxygen barrier and is effective in minimizing scalping ([0004]), and have thus arrived at the claimed loading.
	Claims 4 and 7: ADAMS discloses one or more tie layers (figures 3-4, [0024], examples H and I in paragraph [0034]).
Claims 5 – 6: ADAMS discloses few contact layers to choose from comprising linear polyolefins or cyclic olefin copolymer ([0023]) and few tie layers to choose from comprising ethylene acrylic acid, polyolefins and vinyl acetate ([0024], claim 10). If the genus is small, if one can at once envisage each member of the group, then it is anticipated. In re Petering 301 F.2d 676, 681 (CCPA 1962). Alternately, it would be obvious to one skilled in the art to choose from ADAMS’ small list of tie polymers and contact polymers the combination that produces ADAMS’ stated objective of making a film comprising a base layer, and tie and contact layers that provides for good packaging with good oxygen barrier and is effective in minimizing scalping ([0004]), and have thus arrived at the claimed combination of COC of claim 1 and the acrylic acids of claims 5-6.
Claim 8: Since ADAMS discloses one or more tie layers and gives an example of ethylene acrylic acid for either or both layers, then the loading ratio between them is necessarily 1:1.

Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BOWEN et al (US 6,120,860).
Claims 1 – 3, 5 – 6 and 9 - 10: BOWEN discloses (see entire document) a multilayer laminate film comprising a base layer and a coextrusion layer comprising a tie layer and a sealant layer that coats the base layer (abstract, 4:49-50). The film structure has superior properties for holding aggressive organics, wherein the film comprises high barrier materials (2:48-3:7).
The laminate comprises a first and second layer which can have additional layers (3:40-44).
The high barrier material is aluminum or nylon (4:10-16) [thus reading on the claimed water or oxygen resistant base layer, noting that they are the same materials of claim 10], and further discloses that the high barrier prevents water or moisture to contact the product in the package (5:15-32) [meeting the claimed water resistant layer].
The adhesive or tie layer consists of a plurality of layers and is chosen from preferably ethylene acrylic acid (EAA) (3:52-4:10, 4:51-63) [as claimed].
BOWEN discloses that the sealant or contact layer is selected from EVA (4:32-42) [reading on the claimed ethylene vinyl alcohol].
The layers are coextruded and adhered to the core layer (4:49-51).
BOWEN is silent regarding the loading value of the tie layer and the equation that compares it with the load value of the contact layer. 
However, since BOWEN discloses the claimed laminate film and the claimed layers comprising EVA and EAA, their loading values are inherently the same as claimed. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980). 
Alternatively, one of ordinary skill in the art would know to vary the process parameters such as the temperature in the extruder, the degree of dryness of the polymers upon extrusion, the thickness of the film, etc., wherein BOWEN discloses that the layers can be oriented or not (5:55-59), can be laminated, extruded, coextruded, blown extruded extrusion coated, etc., can be made by different apparatuses (6:27-40), and the layers can vary in thickness from 2.0 to 20 mils (6:40-62), all of which may affect the loading, and have thus arrived at the claimed loading.
Claims 4 and 7: BOWEN discloses a plurality of tie layers (3:52-54).
Claims 5 – 6: BOWEN discloses a few contact layers to choose from and a few tie layers to choose from. If the genus is small, if one can at once envisage each member of the group, then it is anticipated. In re Petering 301 F.2d 676, 681 (CCPA 1962). Alternately, it would be obvious to one skilled in the art to choose from BOWEN’s small list of tie polymers and contact polymers the combination that produces BOWEN’s stated objective of making a film comprising a base layer, and tie and contact layers that provides for a structure that has superior properties for holding aggressive organics, and wherein the film comprises high barrier materials, and have thus arrived at the claimed combination of EVA of claim 1 and the acrylic acids of claims 5-6.
Claim 8: Since BOWEN discloses a plurality of tie layers and gives an example of ethylene acrylic acid for either or both layers, then the loading ratio between them is necessarily 1:1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/835,018 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same invention with obvious variants in the language. For instance, ‘018 recites that the loading of the contact layer is 4 – 20 g/m2 and that of the tie layer is 7 – 20 g/m2 while in the present claims the loading is claimed as an equation between the loading of the contact layer and the tie layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 36 of copending Application No. 16/780,999 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘999 recites a relative energy difference value for the contact layer while the present claims are more broadly silent regarding this value, thus fully encompassing ‘999.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765